IN THE SUPREME COURT OF THE STATE OF DELAWARE

CHERYL HAMMOND,                        §
                                       §   No. 260, 2019
       Appellant,                      §
                                       §
       v.                              §
                                       §   Court Below–Superior Court
UNEMPLOYMENT INSURANCE                 §   of the State of Delaware
APPEALS BOARD,                         §
                                       §   Case No. N18A-10-011
       Appellee.                       §


                         Submitted: September 20, 2019
                         Decided:   November 22, 2019

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                 ORDER

      After careful consideration of the appellant’s brief and the record on appeal,

we find it evident that the judgment of the Superior Court should be affirmed on the

basis of and for the reasons assigned in the Superior Court’s May 22, 2019 Order.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is AFFIRMED.


                                      BY THE COURT:


                                      /s/ Gary F. Traynor
                                      Justice